Citation Nr: 0302470	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disorder.


FINDINGS OF FACT

Resolving doubt in favor of the veteran, the evidence 
demonstrates that the initial symptoms of his panic disorder 
and agoraphobia occurred in service.


CONCLUSION OF LAW

Chronic panic disorder and agoraphobia was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He has also been provided with VA 
examinations and also a VA nexus opinion from a clinical 
psychologist which address the issue on appeal.  (See Charles 
v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).)  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that on pre-
induction examination in April 1958 the veteran was 
clinically normal on psychiatric review.  He denied having 
any psychiatric symptoms in his medical history report.  
During service, in July 1959, he was treated for complaints 
of vertigo, nausea and vomiting, lightheadedness, malaise, 
fever, aches and anorexia.  Physical examination was entirely 
normal and he was diagnosed with fever of undetermined 
origin.

In March 1960 the veteran was treated for complaints of a 
sensation of lightheadedness, dizziness, memory black outs 
and syncope.  He was noted to have had a similar episode of 
the aforementioned symptoms while stationed in Korea in July 
1959.  He was diagnosed with possible labyrinthitis and rule 
out epileptic attack.

On separation examination in March 1960 the veteran was 
deemed to have been psychiatrically normal.  However, on his 
medical history questionnaire he noted that he had "black 
out spells" and experienced frequent or terrifying 
nightmares and had nervous trouble.  On his separation 
examination report the medical examiner noted that the 
veteran had dreams every night, experienced episodes of 
nervousness and blackout spells (although an EEG conducted 
two weeks earlier was normal), and that he "worries (a) 
great deal."

Post-service medical records from private and VA sources and 
the oral testimony the veteran presented at a June 2002 
hearing before the undersigned Board Member show that he 
reported that he first experienced panic attacks and 
claustrophobic feelings while aboard a troopship bond for 
Korea during his period of military service.  He stated that 
since then, he experienced several more panic attacks in 
service and continued to experience them following his 
discharge from active duty to the present time.  The 
objective medical records show that he received psychiatric 
treatment for panic attacks and anxiety as early as 1976 and 
continuing to the present time.  

The report of a VA examination conducted in November 2002 
shows that the veteran's claims file containing his pertinent 
medical and psychiatric history was reviewed by the examining 
clinical psychologist prior to the interview.  The veteran 
related a long history of panic and anxiety symptoms which 
began in service and continued to the present day.  Following 
the interview the examiner diagnosed the veteran was panic 
disorder with agoraphobia and presented the following nexus 
opinion:

"It is more likely than not that (the veteran's) 
current panic disorder with agoraphobia is 
directly related to his first panic attack (in 
service).  His "blackout" spells in service may 
have been vasovagal responses due to specific 
phobia.  It is the examiner's opinion that (an 
in-service incident) was a triggering incident 
which initiated his panic symptoms."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of psychiatric symptomatology 
in service will permit service connection for a psychiatric 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The evidence shows that the veteran experienced symptoms of 
dizziness, blackout spells and nausea on several occasions 
during his period of active service.  The cause of these 
symptoms could not be explained by any conventional physical 
diagnoses.  Although he was deemed to be psychiatrically 
normal on service separation examination he reported having 
nightmares and nervousness and was noted to worry a great 
deal.  Post-service medical records indicate that he 
continued to have problems with nervousness and worry which 
were associated with psychiatric diagnoses of anxiety and 
panic disorder.  The nexus opinion of the VA clinical 
psychologist who examined the veteran in November 2002 was 
that it was more likely than not that the veteran's Axis I 
diagnosis of panic disorder with agoraphobia had its onset 
during his period of military service and that his blackout 
symptoms were physical responses to his psychiatric disorder.  
Although no actual diagnosis of a psychiatric disability is 
shown in the veteran's service medical records, the notation 
in the service medical records of his nervousness and 
tendency to worry a great deal are consistent with his post-
service treatment for anxiety which, as far as can be 
determined, began in 1976.  The absence of objective medical 
evidence showing diagnosis and treatment for a psychiatric 
disability for the years between 1960 (when he separated from 
service) and 1976 tends to undermine the veteran's assertion 
that there is a relationship between his psychiatric 
disability and his military service.  However, when the 
aforementioned evidence is viewed in conjunction with the 
November 2002 nexus opinion associating the onset of his 
current psychiatric diagnosis with his period of active duty, 
we find that the merits of the case are in relative equipoise 
to each other.  Therefore, resolving all doubt in favor of 
the veteran, we find that a grant of service connection for 
panic disorder with agoraphobia is warranted and the 
veteran's appeal is allowed, subject to the controlling laws 
and regulations which govern awards of VA compensation.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for panic disorder with agoraphobia in 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

